Citation Nr: 0826425	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-32 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran's hypertension is due to 
any incident or event in active service; hypertension is not 
shown to have been manifested either in service or within one 
year after separation from service; and hypertension is not 
proximately due to or the result of the veteran's service-
connected PTSD, on either a causation or aggravation basis.

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service; 
hypertension, as a chronic cardiovascular disease, may not be 
presumed to have been incurred in or aggravated by service; 
and hypertension is not due to, the result of, or aggravated 
by the veteran's service-connected PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In January 2006 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in 

obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 2006 rating 
decision, August 2006 SOC, and February 2008 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

The Board notes that VA treatment records which had not been 
previously associated with the veteran's claims file were 
received by the RO after the February 2008 SSOC and before 
the case was certified to the Board in June 2008.  The RO did 
not issue another SSOC when the new records were received.  
The treatment records show that the veteran discussed his 
hypertension at an April 2008 outpatient visit, and that his 
medication was adjusted.  The treating physician's report 
does not discuss the etiology of the veteran's hypertension.  
Therefore, the Board finds that the veteran was not 
prejudiced when the RO did not issue an SSOC after the new 
records were received, because they do not pertain to the 
issue currently on appeal, i.e., whether his hypertension is 
service connected.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  Moreover, the August 2006 SOC contained the 
information required by Dingess. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
affect the outcome herein.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular-renal disease 
(including hypertension), become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The veteran's service treatment records do not show any 
complaint, treatment, or diagnosis referable to hypertension.  
At an August 1967 examination, the veteran's sitting systolic 
blood pressure was 120 and his diastolic blood pressure was 
80 (120/80).  At a February 1973 reenlistment examination, he 
indicated that he did not then have, and had never previously 
had, high or low blood pressure.

At July 2002 VA treatment with a kinesiotherapist, the 
veteran reported that he had been diagnosed with hypertension 
in December 2001 and that his blood pressure was 159/100.  VA 
treatments records show that the veteran's hypertension was 
subsequently treated with Verapamil HCL.  The veteran wrote 
in October 2006 that he believed that his hypertension was 
related to his service-connected PTSD. 

In December 2007 the veteran had a VA examination for 
hypertension, and the examining physician reviewed his claims 
file.  The examiner wrote that he found no evidence in the 
veteran's records linking the veteran's hypertension to his 
PTSD and he did not know of any such a link being made in the 
medical literature.  He noted that hypertension is a complex 
metabolic condition and that the veteran has a history of 
smoking, obesity, hyperlipidemia, and sleep apnea, all of 
which correlate more closely with hypertension than PTSD 
does.  The veteran's hypertension was noted to be controlled 
with medications, and he did not have any symptoms.  His 
blood pressure was 122/82, 118/90, and 126/78 standing.  In 
January 2007 his blood pressure had been 154/97.  His heart 
size was normal to examination, his tones were regular with 
no murmur or gallop, his lungs were clear, and he had no 
edema of note.  The veteran was diagnosed with essential 
hypertension, controlled.  The examiner opined that it is 
"less likely than not" that the veteran's hypertension is 
related to his service-connected PTSD.

We recognize the sincerity of the arguments advanced by the 
veteran that his hypertension is service connected, to 
include that it is secondary to his service-connected PTSD.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, hypertension requires the specialized training of a 
physician for a determination as to its diagnosis and origin, 
which a lay person is not competent to provide.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for hypertensive vascular disease is 
denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


